

117 HR 1664 : To authorize the National Medal of Honor Museum Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1664IN THE SENATE OF THE UNITED STATESJuly 27, 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo authorize the National Medal of Honor Museum Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.1.Authorization to establish commemorative work(a)In generalThe National Medal of Honor Museum Foundation may establish a commemorative work on Federal land in the District of Columbia and its environs to honor the extraordinary acts of valor, selfless service, and sacrifice displayed by Medal of Honor recipients. (b)Compliance with standards for commemorative worksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).(c)Prohibition on the use of federal funds(1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.(2)Responsibility of the national medal of honor museum foundationThe National Medal of Honor Museum Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.(d)Deposit of excess funds(1)In generalIf, on payment of all expenses for the establishment of the commemorative work under this section (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the National Medal of Honor Museum Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of that title.(2)On expiration of authorityIf, on expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work under this section, the National Medal of Honor Museum Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or the Administrator of General Services, as appropriate, in accordance with the process provided in paragraph (4) of section 8906(b) of that title for accounts established under paragraph (2) or (3) of that section.2.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives July 26, 2021.Cheryl L. Johnson,Clerk.